Dismissed and Memorandum Opinion filed February 10, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00091-CV


                XUN HUANG AND YUYING DING, Appellants
                                         V.

                           RAJESH DALAL, Appellee

                     On Appeal from the 239th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 63361

               MEMORANDUM                         OPINION
      This is an appeal from a judgment signed October 29, 2014. On February 5,
2015, appellants filed a notice that they no longer wish to pursue this appeal, which
we have construed as a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM
Panel consists of Chief Justice Frost and Justices Boyce and McCally.